Citation Nr: 1426092	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013 the Board remanded the matter for additional development.

The record shows references to terms such as nervous condition, posttraumatic stress disorder, and depression, and in keeping with the judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Board has described the issue as one involving an acquired psychiatric disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran began receiving Social Security Administration (SSA) disability benefits prior to the qualifying age for SSA retirement benefits.  There is no indication in the claims file that the RO has ever requested any of the Veteran's records in the possession of the SSA.  The Board finds that the outstanding SSA records would appear to be relevant to the current appeal because the record shows the Veteran claimed disability due to a psychiatric disorder as early as 1971.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand, the RO must either obtain relevant records associated with any relevant claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request and obtain all medical records and administrative decisions associated with any claim by the Veteran for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After completion of the above, the RO should review the expanded record and determine if service connection for an acquired psychiatric disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

